DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 09/20/2022. Claims 1-2, 4-9, 11-16, 18-20 are pending and have been examined. Hence, this action has been made FINAL.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to the claims by the Applicant have been considered and addressed below. 
With respect to the 35 USC § 101, 102 and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Arguments: 
CLAIMS 1, 2,4 - 9, AND 11
Claim Rejections - 35 U.S.C. § 101 - "Abstract Idea without significantly more" 
The Current Office Action, at page 2, rejected claims 1, 2, 4 - 9, 11 - 16 and 18 - 20 under 35 U.S.C. 101 "because the claimed invention is directed to an abstract idea without significantly more." The Current Office Action further states: "[t]he limitations of 'initializing...', adapting...' read on a human recognizing words from an utterance from another human; and considering other (e.g., previous audio utterances (e.g., from other humans) as well as classifications of speech/words in said audio utterance as a guidance for current speech recognition/interpretation." Applicant respectfully disagrees, and this rejection is traversed. 
Legal Standard 
Step 1 of the Alice/Mayo analysis is to determine whether the claims are directed to a statutory category of the invention. See MPEP 2106.03(II). The next question is whether the analysis can be streamlined or "when viewed as a whole, the eligibility of the claim is self- evident." See MPEP 2106.06(a). If it is self-evident that the claim when viewed as a whole is Page 8 of
eligible subject matter, the analysis ends and the claim is eligible subject matter, under 35 U.S.C. 101. 
Step 2 of the Alice/Mayo analysis analyzes whether the claim recites subject matter that is within a judicial exception and is broken into two parts, Step 2A and Step 2B. Step 2A, is further broken down into Prong 1 and Prong 2. 
In Step 2A-Prong 1, the analysis asks does the claim recite one or more of the enumerated judicial exceptions (an abstract idea, law of nature, or natural phenomenon). See Fig 2. of p.11 of 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 RPEG"). If it is determined the claim does recite one or more of the enumerated judicial exceptions, the analysis proceeds to Step 2A-prong 2. 
In Step 2A-prong 2 the analysis postulates, whether the claim recites any additional elements that integrate the judicial exception into a practical application, that imposes a meaningful limit on the judicial exception. See 2019 Patent Eligibility Guidance. If it is determined the claim does not integrate the judicial exception into a practical application, the analysis proceeds to Step 2B. 
Step 2B of the Alice/Mayo analysis asks, "Does the claim recite additional elements that amount to significantly more than the judicial exception?" See p.10 of 2019 Revised Patent Subject Matter Eligibility Guidance. 
Argument 
Applicant has amended claims 1, 8 and 15 with clarifying amendments with the limitations from non-rejected dependent claims 3, 10, and 17 which are directed to statutory subject matter. That being said, the claims do not fall within the alleged judicial exception of the abstract idea of a mental process. Claim 1 now reads: 
A computer-implemented method for training an end-to-end spoken language understanding model, the method comprising: 
initializing, by a processor, a general purpose automatic speech recognition model ("ASR'); 
adapting, by the processor, the general purpose automatic speech recognition model in a specific domain, wherein the training data is a plurality of audio recordings and a plurality of spoken language understanding labels associated with the audio recordings, wherein adapting comprises: adding, by the processor, one or more additional output nodes to the general purpose automatic speech recognition model; updating, by the processor, one or more parameters within the general purpose automatic speech recognition model; and storing, by the processor, the adapting configuration as a lightweight patch. (Amended limitations underlined, deletions omitted) 
[1] As stated above, the additional limitations added to independent claim 1, are from claim 3, which was not rejected under 35 U.S.C. § 101. Claims 8 and 15 have been amended to contain similar limitations and should also be in condition for allowance. Dependent claims 2, 4 - 7, 9, 11 - 14, 16, and 18 - 20 should also be in condition for allowance due to their respective dependencies. Applicants, therefore, respectfully solicit withdrawal of the rejection of said claims under 35 U.S.C. § 101.

CLAIMS 15 - 20
The Current Office Action, on Page 6, asserts that the claimed invention, as recited in claims 15 - 20, fails to meet the requirements of 35 U.S.C. § 101. Specifically, "they are drawn to a 'signal' per se as recited in the preamble and as such is non-statutory subject matter". The Current Office action continues the claims appear to be drawn towards transitory signals, which is not subject matter eligible." Additionally, Examiner suggest "...Applicant is advised to amend the claims by using the following terminology: 'non-transitory computer program product' or 'non-transitory computer readable storage medium'. Applicant thanks Examiner for the suggestion and has made amendments to claim 15 with these suggestions in mind. 
[2] With the goal of expedited prosecution in mind, claim15 has been amended to contain clarifying limitations, which place it within at least one of the four categories of patent eligible subject matter. 
Claim 15 in pertinent part now reads: "A non-transitory computer program product for training an end-to-end spoken language understanding model having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function..." (emphasis added) Claim 15 should now be patent eligible and in condition for allowance due to the following reasons. Applicants, therefore, respectfully solicit withdrawal of the imposed rejection of claims 15-20 under 35 U.S.C. § 101.

 Examiner response to Arguments:
[1]: Applicant notes that “the additional limitations added to independent claim 1, are from claim 3, which was not rejected under 35 U.S.C. § 101.”
[2]: Applicant notes that “With the goal of expedited prosecution in mind, claim15 has been amended to contain clarifying limitations...”
Applicant’s arguments have been fully considered and are persuasive.  The 35 U.S.C. § 101 (abstract idea without significantly more) of claims 1, 2, 4 - 9, 11 - 16 and 18 - 20 has been withdrawn. Also, the 35 U.S.C. § 101 (signal “per se”) of claims 15-20 has been withdrawn.

Claim Rejections - 35 U.S.C. § 102:
Arguments: 
The Current Office Action rejects claims 1 - 20 under 35 U.S.C. §102 as being allegedly unpatentable over Caubiere et al. "Curriculum- Based transfer learning for an effective end-to-end spoken language understanding and domain portability." arXiv preprint arXiv: 1906.07601 (2019) (hereinafter "Caubiere"). 
[1] As stated above, limitations from dependent claims 3, 10, and 17 have been incorporated into independent claims 1, 8, and 15. Said limitations are not taught by Caubiere, the alleged rejections under 35 U.S.C. § 103 associated with said limitations are discussed below. Applicant, therefore, respectfully solicit withdrawal of all rejections to the claims under 35 U.S.C. § 102.

 Examiner response to Arguments:
[1]: Applicant notes that “limitations from dependent claims 3, 10, and 17 have been incorporated into independent claims 1, 8, and 15. Said limitations are not taught by Caubiere, ...”
Applicant’s arguments have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 has been withdrawn but new grounds of rejection are discussed below (35 U.S.C. § 103 rejection), based on the incorporation of claims 3, 10, and 17 into the independent claims 1, 8, and 15. 

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
The Current Office Action, at page 14 - 21 rejects claims 3, 10, and 17 under 35 U.S.C. §103 as being allegedly anticipated by Caubiere (hereinafter "Bitran") in view of Lee et al. US 2018/0190268A1 (hereinafter "Lee"). This rejection is respectfully traversed. 
[1] The limitations of amended claims 1, 8, and 15 are not taught by Lee. The Current Office Action correlates "storing, by the processors, the adapting configuration as a lightweight patch" to "the training apparatus may define an objective function...neural network perform speech recognition close enough to an optimal value...to generate the final trained speech recognizing model." Applicant fails to see how any of this can reasonably be construed to "storing... the adapting configuration as a lightweight patch". Lee does not define objective function, nor does the specification mention anywhere the term "lightweight" or "patch". As such, the extension of said portions of Lee do not hint at teaching either of these portions of the current invention. It would be beyond the broadest reasonable interpretation to include Lee as teaching this due to the mentioning of manipulating data "in response to execution of instructions of software". 
Applicant, therefore, respectfully solicits withdrawal of all rejections to claims under 35 U.S.C. § 103.

Examiner response to Arguments:
[1]: Applicant notes that “The limitations of amended claims 1, 8, and 15 are not taught by Lee. The Current Office Action correlates "storing, by the processors, the adapting configuration as a lightweight patch" to "the training apparatus may define an objective function...neural network perform speech recognition close enough to an optimal value...to generate the final trained speech recognizing model." Applicant fails to see how any of this can reasonably be construed to "storing... the adapting configuration as a lightweight patch". Lee does not define objective function, nor does the specification mention anywhere the term "lightweight" or "patch". As such, the extension of said portions of Lee do not hint at teaching either of these portions of the current invention. It would be beyond the broadest reasonable interpretation to include Lee as teaching this due to the mentioning of manipulating data "in response to execution of instructions of software".”
Applicant's arguments have been fully considered but they are not persuasive. The examiner notes that the “lightweight” or “patch” language in the claims is not limiting considering that no specific definition is provided associated with this in the as-filed claim or specification language. Therefore, the Examiner has considered the broadest reasonable interpretation, which leads to the interpretation of Lee et al. disclosing ([0128 and 0130]) the storage of adapting configuration (updated model) as discussed in the Non-final Office Action mailed on 06/20/2022. The examiner also notes that even if the Applicant is meaning to refer specifically to the storage of the adapting configuration (updated model) only and not an entire model along with the adapting configuration (updated model), then this is not clear from the current language of the claims, therefore, clarification would be suggested. Therefore, the original 35 U.S.C. 102 rejection is withdrawn and has been updated to a 35 U.S.C. 103 rejection as being anticipated by Caubrière, Antoine, et al. "Curriculum-based transfer learning for an effective end-to-end spoken language understanding and domain portability." arXiv preprint arXiv:1906.07601 (2019) (https://arxiv.org/pdf/1906.07601.pdf; hereinafter referred to as Caubrière et al.) and further in view of  LEE; Hoshik et al. (US 20180190268 A1; hereinafter referred to as Lee et al.), based on the amended independent claims (incorporating the limitations of canceled claims 3, 10, and 17). Please refer to the updated rejection below.

























Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 recite the limitation "the adapting configuration ".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this term is intended to refer to the result of the “adapting, by the processor, the general purpose automatic speech recognition model…” as disclosed earlier in the claim.
Claims 2, 4-7, 9, 11-14, 16, and 18-20 are further rejected for being depended upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caubrière, Antoine, et al. "Curriculum-based transfer learning for an effective end-to-end spoken language understanding and domain portability." arXiv preprint arXiv:1906.07601 (2019) (https://arxiv.org/pdf/1906.07601.pdf; hereinafter referred to as Caubrière et al.) and further in view of  LEE; Hoshik et al. (US 20180190268 A1; hereinafter referred to as Lee et al.).

As to independent claim 1, Caubrière et al. teaches:
A computer-implemented method for training an end-to-end spoken language understanding model (see ¶ [1] of Section 3. SLU end-to-end neural architecture and ¶ [1] of Subsection 5.4 Domain portability (under Section 5. Experiments): “The SLU end-to-end neural architecture used in this study…” “In order to reduce computational costs to develop an SLU dedicated to a new task, it seems that the best way is to save the ASR • NER model and to start the new training chain from it”.), the method comprising:
initializing, by a processor, a general purpose automatic speech recognition model (see ¶ 1 of Subsection 5.1 Data: “Data used for the ASR system training come from five different sources: EPAC [27], ESTER 2 [28], ETAPE [29], QUAERO [30] and REPERE [31]” and ¶ 1 of Subsection 5.2 Performance of curriculum-based transfer learning (under Section 5. Experiments): “Initializing weights pretrained on the ASR task (ASR) before training SFM very strongly reduces both CER and CVER”); and
adapting, by the processor, the general purpose automatic speech recognition model in a specific domain, wherein the training data is a plurality of audio recordings and a plurality of spoken language understanding labels associated with the audio recordings (see ¶ 2 of Section 4. Curriculum-based transfer learning: “To train an end-to-end neural model for spoken language understanding that directly takes speech as input, we need both audio recordings and their semantic annotations.” “Data used for the ASR system training come from five different sources: EPAC [27], ESTER 2 [28], ETAPE [29], QUAERO [30] and REPERE [31]. These data were recorded from French speaking radio and TV stations between 1998 and 2012. All these audio recordings”, ¶ 3 of Subsection 5.1 Data (under Section 5. Experiments): “The slot filling annotated data come from two different sources: MEDIA [12] and PORTMEDIA [13]. Both are composed of telephone conversations. The MEDIA corpus is dedicated to hotel booking. […] The PORTMEDIA corpus is dedicated to theater tickets reservation. […] PORTMEDIA and MEDIA share 26 common semantic concepts.” and ¶ 1 of Subsection 5.2 Performance of curriculum-based transfer learning (under Section 5. Experiments): “First experiments target the slot filling task in the MEDIA domain.” Here, the domain specific is interpreted as the PORTMEDIA and MEDIA domains used for the experiments / training the SLU / ASR system.)

However, Caubrière et al. does not teach but Lee et al. teaches:
wherein adapting comprises:
adding, by the processor, one or more additional output nodes to the general purpose automatic speech recognition model (see ¶ [0128]: “For example, in the repeated training operations, the training apparatus repeatedly updates connection weights within and/or between nodes included in the neural network of the speech recognizing model to repeatedly generate new neural networks until one of the trained neural networks implementing the speech recognizing model outputs a desirable recognition result corresponding to the training data.”);
updating, by the processor, one or more parameters within the general purpose automatic speech recognition model (see ¶ [0128]: “For example, in the repeated training operations, the training apparatus repeatedly updates connection weights within and/or between nodes included in the neural network of the speech recognizing model to repeatedly generate new neural networks until one of the trained neural networks implementing the speech recognizing model outputs a desirable recognition result corresponding to the training data.”); and
storing, by the processor, the adapting configuration as a lightweight patch (see ¶ [0128 and 0130]: The training apparatus may define an objective function for measuring a degree to which currently set connection weights representing a trained neural network perform speech recognition close enough to an optimal value, to control the continuously changing of the connection weights based on a result of the objective function, iteratively training the speech recognizing model to generate the final trained speech recognizing model…” and “In one example, a processor or computer includes, or is connected to, one or more memories storing instructions or software that are executed by the processor or computer. […] The hardware components may also access, manipulate, process, create, and store data in response to execution of the instructions or software.”).
Caubrière et al. and Lee et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caubrière et al.  to incorporate the teachings of Lee et al. of adding, by the processor, one or more additional output nodes to the general purpose automatic speech recognition model; updating, by the processor, one or more parameters within the general purpose automatic speech recognition model; and storing, by the processor, the adapting configuration as a lightweight patch. which provides the benefit of performing speech recognition close enough to an optimal value (¶ [0128] of Lee et al.).

As to independent claim 8, Caubrière et al. in combination with Lee et al. teaches all the limitations as in claim 1 and Caubrière et al. further teaches:
A computer system for training an end-to-end spoken language understanding model comprising:
a memory(see ¶ [1] of Section 3. SLU end-to-end neural architecture and ¶ [1] of Subsection 5.4 Domain portability (under Section 5. Experiments): “The SLU end-to-end neural architecture used in this study…” “In order to reduce computational costs to develop an SLU dedicated to a new task, it seems that the best way is to save the ASR • NER model and to start the new training chain from it”); and
a processor in communication with the memory, the processor being configured to perform operations (see ¶ [1] of Section 3. SLU end-to-end neural architecture and ¶ [1] of Subsection 5.4 Domain portability (under Section 5. Experiments) citations as in limitation above.) comprising:
[the limitations of claim 1].

As to independent claim 15, Caubrière et al. in combination with Lee et al. teaches all the limitations as in claim 1 and Caubrière et al. further teaches:
A non-transitory computer program product for training an end-to-end spoken language understanding model having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function (see Fig. 1 and ¶ 2 of Section 4. Curriculum-based transfer learning: “To train an end-to-end neural model for spoken language understanding […]” and ¶ [1] of Subsection 5.4 Domain portability (under Section 5. Experiments): “In order to reduce computational costs to develop an SLU dedicated to a new task, it seems that the best way is to save the ASR • NER model and to start the new training chain from it”), the function comprising:
initialize a general purpose automatic speech recognition model, wherein the general purpose training data is comprised of a plurality of audio recordings and associated verbatim transcripts (see ¶ 1 of Subsection 5.1 Data and ¶ 1 of Subsection 5.2 Performance of curriculum-based transfer learning (under Section 5. Experiments) citations as in claim 1.); and
train the general purpose automatic speech recognition model in a specific domain, wherein the training data is the plurality of audio recordings and a plurality of spoken language understanding labels associated with the audio recordings (see ¶ 2 of Section 4. Curriculum-based transfer learning, ¶ 3 of Subsection 5.1 Data (under Section 5. Experiments), and ¶ 1 of Subsection 5.2 Performance of curriculum-based transfer learning (under Section 5. Experiments) citations as in claim 1. Here, the domain specific is interpreted as the PORTMEDIA and MEDIA domains used for the experiments / training the SLU / ASR system.).
Regarding claims 2, 9 and 16, Caubrière et al. in combination with Lee et al. teaches all the limitations as in claim 1, 8, and 15 and Caubrière et al. further teaches:
The computer-implemented method of claim 1, further comprising:
tuning, by the processor, the general purpose automatic speech recognition model to the specific domain, wherein the training data is comprised of the plurality of recordings and a plurality of verbatim transcripts associated with the plurality of domain specific audio recordings (see Fig. 1, Table 1, and ¶ 2 of 4. Curriculum-based transfer learning: “For any resourced languages, like English or French, such resources exist and their use must be considered to help to train an SLU end-to-end neural model. These resources can be simple audio recordings with manual transcriptions, but can also be audio recordings with manual annotations […] First, we consider the most semantically generic data as the ones containing manual transcriptions (cf. only words) of audio recordings.” Here, the example presented in Fig. 1 shows the use of word transcriptions of the audio recordings, while in Table 1, the final performance for the end-to-end SLU using the MEDIA test (domain-specific) with different training chains (including ASR) are presented.).

Regarding claims 4, 11 and 18, Caubrière et al. in combination with Lee et al. teaches all the limitations as in claim 1, 8, and 15 and Caubrière et al. further teaches:
wherein the plurality of audio recordings is utterances from one or more humans (see ¶ [ 2 ] of Section 3. SLU end-to-end neural architecture: “For instance, the sentence “I would like two double-bed rooms” is semantically represented as ”I would like <nb room two > <room type double-bed rooms>”, where ’<nb room’ and ’<room type’ are two starting tags defining two different semantic concepts (number of rooms and room type) while ’>’ is the unique symbol to represent the end of a concept.”  and ¶ [ 1 ] of Subsection 5.1. Data (under Section 5. Experiments): “These data were recorded from French speaking radio and TV stations between 1998 and 2012.”).

Regarding claims 5, 12 and 19, Caubrière et al. in combination with Lee et al. teaches all the limitations as in claim 1, 8, and 15 and Caubrière et al. further teaches:
wherein the spoken language understanding labels are comprised of at least one of the following: a plurality of entity labels and a plurality of intent labels (see Table 1, and ¶ 2 of 4. Curriculum-based transfer learning: “For any resourced languages, like English or French, such resources exist and their use must be considered to help to train an SLU end-to-end neural model. These resources can be simple audio recordings with manual transcriptions, but can also be audio recordings with manual annotations[…]” and ¶ 2 of Subsection 5.1 Data (under 5. Experiments): “Manual annotations of named entities are available for the ETAPE and QUAERO corpora according to 8 main types: amount, event, func, loc, org, pers, prod and time.” Here, again, in Table 1, the final performance for the end-to-end SLU using the MEDIA test (domain-specific) with different training chains (including ASR) are presented.).

Regarding claims 6 and 13, Caubrière et al. in combination with Lee et al. teaches all the limitations as in claim 4 and 11 and Caubrière et al. further teaches:
wherein the plurality of entity labels each have a corresponding value associated with it (see ¶ [ 2 ] of Section 3. SLU end-to-end neural architecture: “For instance, the sentence “I would like two double-bed rooms” is semantically represented as ”I would like <nb room two > <room type double-bed rooms>”, where ’<nb room’ and ’<room type’ are two starting tags defining two different semantic concepts (number of rooms and room type) while ’>’ is the unique symbol to represent the end of a concept.”  ).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caubrière, Antoine, et al. "Curriculum-based transfer learning for an effective end-to-end spoken language understanding and domain portability." arXiv preprint arXiv:1906.07601 (2019) (https://arxiv.org/pdf/1906.07601.pdf; hereinafter referred to as Caubrière et al.) and further in view of  LEE; Hoshik et al. (US 20180190268 A1; hereinafter referred to as Lee et al.) as applied to claims 1, 8, and 15 above, and further in view of  L. Lugosch, et al. "Using Speech Synthesis to Train End-To-End Spoken Language Understanding Models," ICASSP 2020 - 2020 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2020, pp. 8499-8503, doi: 10.1109/ICASSP40776.2020.9053063. (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=9053063; hereinafter referred to as Lugosch et al.). 

Regarding claims 7, 14, and 20, Caubrière et al. teaches all the limitations as in claims 1, 8, and 15 above. 
However, Caubrière et al. in combination with Lee et al. does not teach but Lugosch et al. teaches:
wherein the plurality of audio recordings is artificially synthesized text-to-speech, based on the verbatim transcripts (see ¶ [ 3 ] of Introduction: “Given a dataset of semantically labeled text data, we use a generic speech synthesizer, or text-to-speech (TTS), to read out these texts, thus generating an audio dataset that can be used for training the model” and ¶ [ 1 ] of Proposed Method: “The TTS is used to synthesize each transcript […] An end-to-end SLU model can then be trained using the generated dataset.”). 
Caubrière et al. in combination with Lee et al.  and Lugosch et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caubrière et al. in combination with Lee et al.  to incorporate the teachings of Lugosch et al. wherein the plurality of audio recordings is artificially synthesized text-to-speech, based on the verbatim transcripts which provides the benefit of improving accuracy, especially when few real speakers are available (Introduction of Lugosch et al.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659

/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                         

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

09/29/2022